IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0576
                                 Filed June 24, 2015

IN THE INTEREST OF F.J., J.J.,
and J.J.,
      Minor Children,

B.J., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Dubuque County, Thomas J.

Straka, District Associate Judge.



       A father appeals from a juvenile court order adjudicating three children in

need of assistance. AFFIRMED.



       Kim C. Roddick of Reynolds & Kenline, L.L.P., Dubuque, for father.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Ralph Potter, County Attorney, and Joshua Vander Ploeg, Assistant

County Attorney, for appellee.

       Patricia M. Reisen-Ottavi of Ottavi Law Office, P.C., Dubuque, for mother.

       Kristy Hefel of Public Defender’s Office, Dubuque, attorney and guardian

ad litem for minor children.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2



MULLINS, J.

       A father appeals from a juvenile court order adjudicating F.J. (twelve years

old), Ja.J. (ten years old), and Je.J. (seven years old) children in need of

assistance (CINA) pursuant to Iowa Code section 232.2(6)(c)(2) and (d) (2013). 1

First, he contends the juvenile court abused its discretion in quashing the

subpoena calling F.J. and Je.J. to testify at the adjudication hearing. He argues

he should have been able to examine the children in order to counter the

testimony of the child protective worker2 that Je.J. had been sexually abused by

the father’s two stepsons. Relying on the testimony of the child protective worker

and Je.J.’s therapist, the juvenile court determined that having Je.J. testify would

pose a significant risk of re-traumatizing a vulnerable child, would set back her

progress in therapy, and was not in her best interest. The court also determined

F.J. did not observe or have any knowledge of any sexual abuse perpetrated on

Je.J. and it would not be in her best interest to testify. The father also was able

to cross-examine the child protective worker and therapist. On our review of the

record, we agree with the juvenile court’s reasoning and conclusions and find no

abuse of discretion in its order quashing the subpoena. We affirm the order with

no further discussion, pursuant to Iowa Court Rule 21.26(1)(d) and (e).

       Second, the father contends the State did not meet its burden of

establishing the children were in need of assistance pursuant to Iowa Code



1
  All three children have been removed from the home of the father, step-mother, and
step-brothers and placed with the mother.
2
  The child protective worker conducted the initial interview with Je.J., which was
recorded, and concluded Je.J. had been sexually abused by the step-brothers. She filed
a founded report of sexual abuse by omission listing the step-mother as the perpetrator.
                                             3



section 232.2(6)(c)(2) and (d)3 by clear and convincing evidence. He complains

Je.J.’s report to the child protective worker was unreliable and insufficient

evidence to support the conclusion that the sexual abuse occurred; he further

complains the evidence does not support a conclusion that the other two children

have been sexually abused or suffered harm or are imminently likely to be

sexually abused or harmed. The district court reviewed the video of the child

protective worker’s interview with Je.J. and determined—based on the detail of

her descriptions, the inappropriateness of her knowledge given her age, her

ability to demonstrate with her hands how the acts were performed, and her

ability to describe developmental differences between the step-brothers—that

Je.J.’s report of sexual abuse was credible. The court also considered the child

protective worker’s testimony, physical evidence from the father’s home, and an

inconclusive physical examination.

       The court also heard evidence that the step-mother was aware of Je.J.’s

allegation and took no steps to prevent further abuse; the father and step-mother

punished Je.J. for disclosing the abuse; the father and step-mother deny the

sexual abuse occurred and believe Je.J. made it up; the father and step-mother

took steps to obstruct the investigation; and the father and step-mother have not


3
  A “child in need of assistance” is an unmarried child
        c. Who has suffered or is imminently likely to suffer harmful effects as a
        result of . . .
                (2) The failure of the child’s parent, guardian, custodian, or other
                member of the household in which the child resides to exercise a
                reasonable degree of care in supervising the child.
        d. Who has been, or is imminently likely to be, sexually abused by the
        child’s parent, guardian, custodian, or other member of the household in
        which the child resides.
Iowa Code § 232.2(6).
                                        4



allowed services for the step-mother’s sons, even though one has been charged

with sexual abuse as a delinquent as a result of Je.J.’s report.        The court

concluded Je.J. was a CINA as she had both suffered sexual abuse and harm in

the father’s home and was imminently likely to continue to suffer sexual abuse

and harm if left in the home. The court concluded J.F. and Ja.J. were CINAs,

even though there was no evidence they had been sexually abused, because the

father and step-mother did not respond to a report of sexual assault in their home

and lacked protective capacity with regard to J.F. and Ja.J. If left in their home,

J.F. and Ja.J. would be in imminent danger of suffering sexual abuse or harm as

well. On our de novo review of the record, we agree with the juvenile court’s

reasoning and conclusions in every respect and affirm without further discussion

pursuant to Iowa Court Rule 21.26(1)(d) and (e).

      AFFIRMED.